Citation Nr: 1633528	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This Board previously remanded this case for further development in December 2013, June 2014, and July 2015.  


FINDING OF FACT

The Veteran's current back disability is etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service, particularly when such disorder is manifested while the individual is in service and remains as a chronic condition thereafter.  Service connection may be granted for a disease which is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   

In this case, the Veteran contends that he injured his back during active service, and that his current back disability is related to the in-service injury.    

Service treatment records show that, in December 1995, the Veteran strained his back while lifting.  On examination, there was tenderness to palpation of the paraspinal muscles at L1 through L5.  The clinician assessed a mild lower back muscle strain and prescribed muscle relaxants and pain medication.

In January 1998, the Veteran again reported low back pain after lifting a bail of rags.  He rated the pain at a level of 7 out of 10 in severity.  He was again diagnosed with a low back strain.

No back symptoms or diagnoses were noted on the June 1999 separation examination report.  

Following separation from service, the first documentation of symptoms or treatment for back problems was in May 2010, when the Veteran filed his claim for service connection.

A VA examination and opinion were obtained in July 2010.  The VA examiner opined that the current back pain is less likely as not caused by or a result of specific lifting or overuse episodes that he suffered while in the military.  The VA examiner provided no rationale for this opinion, other than to attribute the current pain to deconditioning.  

An August 2012 treatment note indicates that he stated that the back pain began years ago, but was becoming more frequent. 

Another VA examination and opinion were obtained in February 2014.  The VA examiner opined that the current back condition is less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that back pain is multifactorial, common in the populace, and not likely related to one instance of strain 20 years ago given that the majority of Americans will have low back pain at some point in their lives and most will improve.  Moreover, his imaging was negative for degenerative joint disease which would be the long term product of an old injury.  The Board previously found this opinion to be inadequate, as the examiner made no mention of the 1998 back injury during active service.  

Private treatment records (Forest Hill Family Practice) from August 2014 indicate that the Veteran had been involved in a motor vehicle accident and had sustained a moderate to severe thoracic sprain.  However, a lumbar injury was not mentioned.

Another record from the same facility dated in November 2014 indicates that the Veteran had sustained a work-related injury resulting in chronic back pain in August 2014.  

Another VA examination and opinion were obtained in January 2015.  The VA examiner opined that the current back disability is less likely than not incurred in or caused by the claimed in-service injury, reasoning that the Veteran reported axial low back pain, yet multiple x-ray studies as well as an MRI of his lumbar spine performed in September 2014 are unremarkable for structural pathology.  Furthermore, the examiner referenced private treatment records from Campbell Clinic which purportedly showed that the Veteran attributed his back pain to two motor vehicle accidents rather than injuries sustained during military service.  

Another negative opinion obtained by VA in August 2015 referenced the same records from Campbell Clinic.  

The records from Campbell Clinic referenced by both the January 2015 and August 2015 VA examiners are not associated with the Veteran's claims file, and the Board has remanded this case in order to obtain them multiple times, to no avail.

In sum, the negative competent opinions in this case are all inadequate.  The Board has repeatedly remanded this case in order to fulfill VA's duty to assist by obtaining the records from Campbell Clinic, but, to date, those records have not been located.  The Board deems further efforts to locate the records futile.  

Rather than remand this case yet again and further delay appellate review, in light of the documented diagnoses of back strains in 1995 and 1998 during active service, the Veteran's competent report of chronic back pain since active service, and the current diagnosis of chronic muscular back pain, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current back disability is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a back disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a back disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


